DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Office Action is responsive to the Amendment filed on 09/02/2022.  Accordingly, claims 1-32 are pending in the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 10, 16-18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuo et al (US 2016/0191079; art of record).
Regarding independent claim 1, Zuo, as shown in figure 4, teaches a processor (486) comprising: one or more circuits to use a parallel processor ([0097], “The low dynamic power check node processor can be adapted to any number of parallel data paths, such as the single path of FIGS. 2-3 or the dual path of FIGS. 4-5 or any other number of parallel data paths.”) to determine a signal value based, at least in part, on one or more predetermined probability values ([0028] “Likelihood values can be represented either in normalized format or absolute format in the non-binary layered low density parity check decoder with normalized input and output. In the absolute or non-normalized format, a likelihood value for a symbol or variable node contains the probability for each element of the Galois Field that the symbol or variable node has the value of that element. Thus, for a GF(q) decoder, a likelihood value for a symbol will contain q probabilities, giving the likelihoods that the symbol has the value of each of the q Galois Field elements. In the normalized format, the likelihood value contains a hard decision identifying the Galois Field element with the most likely value of the symbol, and probabilities for the values of the remaining Galois Field elements, each normalized to the likelihood of the most likely Galois Field element. Thus, for a GF(q) decoder, a normalized likelihood value for a symbol will contain a hard decision and q−1 probabilities, giving the most likely symbol value and the likelihoods that the symbol has the value of each of the remaining q Galois Field elements, normalized to the likelihood of the most likely element. In a decoder employing a min-sum decoding algorithm or a variation thereof, the q likelihoods in a likelihood value sum to 1, with the lowest being the most probable. In these embodiments, a normalized likelihood value can be represented as Qi,j=[Q*i,j(0), Qi,j(1) . . . Qi,j(q−1)], where Q*i,j(0) is the hard decision identifying the most likely Galois Field element, and Qi,j(1) . . . Qi,j(q−1) are the probabilities for the values of the remaining Galois Field elements, each normalized to the likelihood of the most likely Galois” and [0030] “For some embodiments of a GF(4) non-binary layered low density parity check decoder using log-likelihood ratios, the following table sets forth the hard decisions and normalized log likelihood ratios for the four possible symbol values from the Galois Field:” and “TABLE 1” as disclosed in [0030] and the corresponding of hard decisions and normalized log likelihood ratios for the symbol values for decoding as disclosed on [0031]-[0043]).
Regarding independent claims 9, 17 and 25, the claims recite similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Moreover, Zuo further teaches “one or more memories to store the determined signal value” as recited in claim 9 (fig. 4, 402 and [0073]).
Regarding dependent claims 2 and 10, Zuo further teaches wherein the signal value is a log-likelihood ratio value for a bit of a sequence of bits represented by a wireless digital communications modulation symbol and the one or more predetermined probability values are based, at least in part, on log- likelihood ratio values. See [0016] and [0030].
Regarding dependent claim 4, Zuo further teaches wherein the signal value is a first signal value that corresponds to a bit of a sequence of bits represented by a modulation symbol, and the one or more circuits are to determine the first signal value and one or more additional signal values of the sequence of bits based, at least in part, on performing a lookup operation, to a second one or more circuits, that returns a set of two or more probability values in response to the lookup operation. See [0030].
Regarding dependent claim 16, Zuo further teaches wherein the parallel processor is included in a graphics processing unit (GPU) or a parallel processing unit (PPU). See [0097], “The low dynamic power check node processor can be adapted to any number of parallel data paths, such as the single path of FIGS. 2-3 or the dual path of FIGS. 4-5 or any other number of parallel data paths.”
Regarding dependent claim 18, Zuo further teaches determining the first signal value and one or more additional signal values that correspond to one or more additional bits in the sequence of bits based, at least in part, on a lookup operation. See [0030].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 11, 12, 15, 19, 22, 26, 27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (US 2016/0191079; art of record) in view of Rave (US 2009/0279442; art of record).
Regarding dependent claim 3, Zuo teaches all subject matter claimed except to further teach using interpolation in association with lookup operation for determining signal values based on normalized log-likelihood ratios (LLR). However, interpolation is widely used in the art of digital communications as part of a process in determining and decoding signal in association with lookup operation for determining signal values based on log-likelihood ratios (LLR). For example, from the same field of endeavor, Rave teaches using interpolation in association with lookup operation for determining signal values based on log-likelihood ratios (LLR) ([0178], “For hardware implementation a look-up table with interpolation could be used.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to reduce loss in mutual information. Rave: [0175] - [0178].
Regarding dependent claims 5 and 19, Zuo teaches all subject matter claimed except to further teach that the signal value is represented by a QAM symbol and determining the signal values based on the real part and imaginary part of the QAM symbol. However, QAM is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Rave teaches using QAM for communications ([0080] and [0136]). Moreover, one of ordinary skill in the art would have recognized that processing QAM modulation signal involve processing real (inphase) and imaginary (quadrature) part of the modulation symbol). Moreover, Zuo further suggests that the invention is applicable to any of the wireless communications (Zuo: 0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to use the QAM for communications (QAM is one of the well-known modulations in wireless communications). Such modification would not involve any inventive feature since it is just a matter of intended use of the Zuo’ invention for decoding well-known QAM symbol. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding dependent claims 11 and 27, Zuo teaches all subject matter claimed except to further teach using interpolation for determining signal values based on log-likelihood ratios (LLR). However, interpolation is widely used in the art of digital communications as part of a process in determining and decoding signal in association with lookup operation for determining signal values based on log-likelihood ratios (LLR). For example, from the same field of endeavor, Rave teaches using interpolation in association with lookup operation for determining signal values based on log-likelihood ratios (LLR) ([0178], “For hardware implementation a look-up table with interpolation could be used.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to reduce loss in mutual information. Rave: [0175] - [0178].
Regarding dependent claims 12, 26 and 31, Zuo teaches all subject matter claimed except to further teach that the signal value is represented by a QAM symbol. However, QAM is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Rave teaches using QAM for communications ([0080] and [0136]). Moreover, Zuo further suggests that the invention is applicable to any of the wireless communications (Zuo: 0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to use the QAM for communications (QAM is one of the well-known modulations in wireless communications). Such modification would not involve any inventive feature since it is just a matter of intended use of the Zuo’ invention for decoding well-known QAM symbol. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding dependent claim 15, Zuo teaches all subject matter claimed except to further teach using interpolation in association with a texture lookup operation for determining signal value. However, interpolation is widely used in the art of digital communications as part of a process in determining and decoding signal in association with lookup operation for determining signal values based on log-likelihood ratios (LLR). For example, from the same field of endeavor, Rave teaches using interpolation in association with lookup operation for determining signal values based on log-likelihood ratios (LLR) ([0178], “For hardware implementation a look-up table with interpolation could be used.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to reduce loss in mutual information. Rave: [0175] - [0178].
Regarding dependent claim 22, Zuo teaches all subject matter claimed except to further teach using interpolation in association with lookup operation for determining signal values based on normalized log-likelihood ratios (LLR). However, interpolation is widely used in the art of digital communications as part of a process in determining and decoding signal in association with lookup operation for determining signal values based on log-likelihood ratios (LLR). For example, from the same field of endeavor, Rave teaches using interpolation in association with lookup operation for determining signal values based on log-likelihood ratios (LLR) ([0178], “For hardware implementation a look-up table with interpolation could be used.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to reduce loss in mutual information. Rave: [0175] - [0178].
Regarding dependent claim 29, Zuo teaches all subject matter claimed except to further teach that the signal value is represented by a QAM symbol. However, QAM is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Rave teaches using QAM for communications ([0080] and [0136]). Moreover, Zuo further suggests that the invention is applicable to any of the wireless communications (Zuo: 0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to use the QAM for communications (QAM is one of the well-known modulations in wireless communications). Such modification would not involve any inventive feature since it is just a matter of intended use of the Zuo’ invention for decoding well-known QAM symbol. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Claims 6-8, 20, 21, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (US 2016/0191079; art of record) in view of Kim et al (US 2021/0242885; art of record).
Regarding dependent claims 6 and 20, Zuo teaches all subject matter claimed except to further teach that the one or more predetermined probability values are mapped to a color component of a texture. However, the claim does not further specify the limitation of the values being mapped “to a color component of a texture”. Therefore, the significant of such limitation is being interpreted just as a general signal representation of information. Moreover, according paragraph [0070] of instant application, it is best understood as a mapping of color of an image to bit of modulation signal (generalization of digital communications for transmission of information) and using graphic processing unit for decoding and processing such modulated signal. However, color coding using low-density parity check (LDPC) and using graphic processing unit for decoding and processing such coded signal is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Kim teaches using graphic processing unit for decoding and processing LDPC coded signal ([0117]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.
	Regarding dependent claims 7 and 21, Zuo teaches all subject matter claimed except to further teach performing a first lookup operation to a texture processing unit using a first parameter based, at least in part, on a real part of the modulation symbol, and on performing a second lookup operation to the texture processing unit using a second parameter based, at least in part, on an imaginary part of the modulation symbol. However, Zuo further teaches the decoding and processing unit is applicable to any of the wireless communication system (Zuo: 0016]). Moreover, Kim, from the same field of endeavor, teaches LDPC decoding technique using graphic processing unit (texture processing unit as claimed) for processing BPSK modulation signal (one of ordinary skill in the art would have recognized that processing PBSK modulation signal involve processing real (inphase) and imaginary (quadrature) part of the modulation symbol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.
	Regarding dependent claim 8, similar rationale as applied to claim 7 for the limitation of “texture processing unit”. Moreover, Zuo further teaches performing multiple lookup operations (Zuo: [0031] - [0043]).
Regarding dependent claim 28, Zuo teaches all subject matter claimed except to further teach determining the first signal value based, at least in part, on a first value returned by a lookup operation; and determining a second signal value that corresponds to an additional bit of the sequence of bits based, at least in part, on a second value returned by the lookup operation, wherein the first value corresponds to a first color component of a texture, and the second value corresponds to a second color component of the texture. However, such correspondences of color component of a texture are nothing more of digital signal representation of an information (One of ordinary skill in the art of digital communications would have recognized that the digital bits stored in TABLE 1 as taught by Zuo could be easily coded or mapped to represent any information and color is one them). Moreover, the claim does not further specify the limitation of the values being mapped “to a color component of a texture”. Therefore, the significant of such limitation is being interpreted just as a general signal representation of information. Moreover, according paragraph [0070] of instant application, it is best understood as a mapping of color of an image to bit of modulation signal (generalization of digital communications for transmission of information) and using graphic processing unit for decoding and processing such modulated signal. However, color coding using low-density parity check (LDPC) and using graphic processing unit for decoding and processing such coded signal is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Kim teaches using graphic processing unit for decoding and processing LDPC coded signal ([0117]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.
Regarding dependent claim 30, Zuo teaches all subject matter claimed except to further teach that the one or more predetermined probability values are mapped to a color component of a texture and determining the signal value based on lookup operation of a graphic processing unit. However, such correspondences of color component of a texture are nothing more of digital signal representation of an information (One of ordinary skill in the art of digital communications would have recognized that the digital bits stored in TABLE 1 as taught by Zuo could be easily coded or mapped to represent any information and color is one them). Moreover, the claim does not further specify the limitation of the values being mapped “to a color component of a texture”. Therefore, the significant of such limitation is being interpreted just as a general signal representation of information. Moreover, according paragraph [0070] of instant application, it is best understood as a mapping of color of an image to bit of modulation signal (generalization of digital communications for transmission of information) and using graphic processing unit for decoding and processing such modulated signal. However, color coding using low-density parity check (LDPC) and using graphic processing unit for decoding and processing such coded signal is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Kim teaches using graphic processing unit for decoding and processing LDPC coded signal ([0117]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.
	Regarding dependent claim 32, Zuo teaches all subject matter claimed except to further teach multiple lookup operations to a texture processing unit, where one or more of the multiple lookup operations is based, at least in part, on a level of detail of a texture. However, as pointed out in section 3 above, the limitation of “level of detail of a texture” is not given any patentable weight since it is not clearly defined and how it is related to other limitations of the claims. Moreover, Zuo further teaches the decoding and processing unit is applicable to any of the wireless communication system (Zuo: 0016]) and performing multiple lookup operations (Zuo: [0031] - [0043]). In addition, Kim, from the same field of endeavor, teaches LDPC decoding technique using graphic processing unit (texture processing unit as claimed) for processing BPSK modulation signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (US 2016/0191079; art of record) in view of Rave (US 2009/0279442; art of record) and further in view of Kim et al (US 2021/0242885; art of record).
Regarding dependent claim 13, Zuo teaches all subject matter claimed except to further teach using interpolation in association with lookup operation to a texture processing unit for determining signal values. However, interpolation is widely used in the art of digital communications as part of a process in determining and decoding signal in association with lookup operation for determining signal values based on log-likelihood ratios (LLR). For example, from the same field of endeavor, Rave teaches using interpolation in association with lookup operation for determining signal values based on log-likelihood ratios (LLR) ([0178], “For hardware implementation a look-up table with interpolation could be used.”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Rave so as to reduce loss in mutual information. Rave: [0175] - [0178]. Moreover, Kim, from the same field of endeavor, teaches LDPC decoding technique using graphic processing unit (texture processing unit as claimed) for processing BPSK modulation signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo as modified by Rave by employing the teachings as taught by Kim so as to add the capability of decoding the coded color of PDPC by using the graphic processing unit.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zuo et al (US 2016/0191079; art of record) in view of Varatkar et al (US 2018/0123615; art of record).
Regarding dependent claim 14, Zuo teaches all subject matter claimed except to further teach that the signal value is represented by a QAM symbol received by a Fifth Generation (5G) new radio (NR) gNodeB. However, use of QAM in a Fifth Generation (5G) new radio (NR) gNodeB is notoriously well-known in the art of digital communications. For example, from the same field of endeavor, Varatkar teaches using QAM in a Fifth Generation (5G) new radio (NR) gNodeB for communications ([0043] and [0050]). Moreover, Zuo further suggests that the invention is applicable to any of the wireless communications (Zuo: 0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zuo by employing the teachings as taught by Varatkar so as to use the QAM in a Fifth Generation (5G) new radio (NR) gNodeB for communications (QAM is one of the well-known modulations in wireless communications). Such modification would not involve any inventive feature since it is just a matter of intended use of the Zuo’ invention for decoding well-known QAM symbol. Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.

	Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In the Remarks, Applicant traverses to the rejection by mainly arguing that the cited reference Zuo et al (US 2016/0191079; art of record) fail to teach using the predetermined probability values to determine a signal value (Page 11 of the Amendment filed on 09/02/2022).
The examiner is respectfully not agreed. As disclosed on [0028] and [0030]-[0043], Zuo teaches decoding for determining the signal value ([0028]: “In the normalized format, the likelihood value contains a hard decision identifying the Galois Field element with the most likely value of the symbol”) using the predetermined probability values ([0030] “For some embodiments of a GF(4) non-binary layered low density parity check decoder using log-likelihood ratios, the following table sets forth the hard decisions and normalized log likelihood ratios for the four possible symbol values from the Galois Field:” and “TABLE 1” as disclosed in [0030] and the corresponding of hard decisions and normalized log likelihood ratios for the symbol values for decoding as disclosed on [0031]-[0043]).
Based on the above rationale, it is believed that claims 1-22 and 25-32 are met by Zuo et al (US 2016/0191079; art of record), Rave (US 2009/0279442; art of record), Kim et al (US 2021/0242885; art of record) and Varatkar et al (US 2018/0123615; art of record) as pointed out above in the rejections under 35 U.S.C. § 102(a)(1) and 103 and the rejections are therefore still maintained.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636